                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID SWEET, on behalf of himself
and all others similarly situated,

                        Plaintiff,

-v-                                                             Case No.: 2:19-cv-1997
                                                                JUDGE GEORGE C. SMITH
                                                                Magistrate Judge Vascura

CONNEXIONS LOYALTY, INC.,

                        Defendant.


                                          OPINION AND ORDER

        This matter is before the Court on Defendant Connexions Loyalty, Inc.’s Motion to Compel

Individual Arbitration and Dismiss (Doc. 17). Plaintiff has responded (Doc. 23) and Defendant

has replied (Doc. 24). This Motion is fully briefed and ripe for review. For the reasons that follow,

Defendant’s Motion to Compel Individual Arbitration and Dismiss is GRANTED.

                                     I.      BACKGROUND

        Plaintiff David Sweet began his employment with Trilegiant Corporation in July 2010 and

was employed there until October 19, 2015, when he began his employment with Connexions

Loyalty, Inc.1    Plaintiff was employed in various capacities at Connexions’ call center in

Westerville, Ohio, including most recently as a Customer Care Specialist from October 20, 2016,

until his separation on July 12, 2018.




1
  Defendant Connexions Loyalty, Inc.’s name changed to cxLoyalty, Inc. on August 1, 2019. Both
Plaintiff’s former employer, Triligiant and Connexions are subsidiaries of Affinion Group. LLC, which is
a subsidiary of Affinion Group, Inc.
        When Plaintiff began his employment, he was presented with an Agreement to Arbitrate

Claims (the “2010 Agreement”, attached as Ex. 2 to Defendant’s Motion). The 2010 Agreement

specified that it “applie[d] to all claims arising out of or related to your employment by the

Company, including (but not limited to) disputes pertaining to compensation, promotions,

discipline and discharge” and “you and the Company agree to submit the matter to final and

binding arbitration before a neutral arbitrator per the terms set out” therein. (Doc. 17-2, 2010

Agreement at 1). “Company” was defined as “Affinion Group, Inc., its business units, operating

companies and subsidiaries,” which covered Trilegiant and Connexions Loyalty, Inc. (Id.). The

2010 Agreement further stated:

        You and the Company agree that final and binding arbitration shall be the sole and
        exclusive remedy for resolving any claims covered by this agreement. The parties
        hereby expressly waive the right to bring a court action in regard to any covered
        claim, including the right to a jury trial . . . .

(Id.). And directly above the 2010 Agreement’s signature line, it contained the following

disclaimer in bold and all caps font:

        YOU UNDERSTAND AND AGREE THAT BY SIGNING THIS
        AGREEMENT (WHICH INCLUDES YOUR ELECTRONIC CONSENT OR
        SIGNATURE), YOU ARE GIVING UP THE RIGHT TO A JURY TRIAL
        WITH RESPECT TO ANY CLAIMS COVERED HEREUNDER.

(Id. at 4) (emphasis in original).

        Plaintiff signed the 2010 Agreement on July 26, 2010, as a condition of his employment.

Connexions’ then-Group Vice President of Human Resources, Michael Brown, counter-signed the

2010 Agreement on August 3, 2010. (Doc. 17-3, Signature Page at 1).

        Beginning in October 2015, Connexions distributed an updated Agreement to Arbitrate

Claims to then-current employees (like Plaintiff) by way of a mandatory interactive “Code of




                                                2
Conduct” training. (Doc. 17-1, Decl. of Melissa Seymour at ¶ 6). The agreement was nearly

identical to the 2010 Agreement, but added the following clause:

        The arbitrator will have no authority to consider a class or collective action brought
        by one or more employees on behalf of themselves and others or otherwise preside
        over any form of a representative or class proceeding. Rather, you and the Company
        agree that there will be no right or authority for any dispute to be brought, heard or
        arbitrated as a class or collective action, or as a class member in any purported class
        or collective proceeding.

(See Doc. 17-4, Exhibit 1-C (“2018 Agreement”) at 2). The 2018 Agreement specified it

“supersedes any prior or contemporaneous agreement on the subject hereof.” (Id. at 3). Finally,

above the signature line, it contained the following disclaimer in bold and all caps font:

        YOU UNDERSTAND AND AGREE THAT BY SIGNING THIS
        AGREEMENT (WHICH INCLUDES YOUR ELECTRONIC CONSENT OR
        SIGNATURE), YOU ARE GIVING UP THE RIGHT TO A JURY TRIAL
        WITH RESPECT TO ANY CLAIMS COVERED HEREUNDER AS WELL
        AS ANY RIGHT TO PARTICIPATE IN A CLASS OR COLLECTIVE
        ACTION BECAUSE ALL CLAIMS SHALL BE RESOLVED
        EXCLUSIVELY THROUGH INDIVIDUAL ARBITRATION. YOU AND
        THE COMPANY AGREE THAT EACH MAY BRING CLAIMS AGAINST
        THE OTHER ONLY IN AN INDIVIDUAL CAPACITY AND NOT AS A
        PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
        REPRESENTATIVE PROCEEDING.

(Id. at 4) (emphasis in original).

        As recently as May 22, 2018, Plaintiff completed the mandatory training, indicating he had

read and agreed to comply with the 2018 Agreement and arbitrate all employment-related claims

on an individual basis.2 (Doc 17-1, Decl. of Melissa Seymour at. ¶ 10; see also Doc. 17-8, Exhibit

1-G (Screenshot – Completion of 2018 Training)). By doing so, Plaintiff (1) agreed to submit to

mandatory and binding arbitration any claim or dispute related to his employment, including any



2
  Plaintiff also completed the training (and acknowledged his receipt and acceptance of the Company’s
arbitration agreement’s terms) on November 10, 2015, and March 1, 2017. (Doc. 17-1, Decl. of Melissa
Seymour at ¶ 10; Doc. 17-6, Exhibit 1-E (Screenshot – Completion of 2015 Training); Doc. 17-7, Exhibit
1-F (Screenshot – Completion of 2017 Training).
                                                  3
claims regarding his compensation, and (2) expressly waived any right to assert or arbitrate

employment-related claims on a class or collective basis.

        On May 16, 2019, Plaintiff initiated this action against Connexions on behalf of himself

and others similarly situated, alleging violations of the Fair Labor Standards Act (“FLSA”) and

the Ohio Minimum Fair Wage Standards Act, Ohio Revised Code §4111.01:99 (“OMFWSA”)

arising from Connexions’ alleged “practices and policies of not paying its hourly, non-exempt

employees . . . for all hours worked,” including for time allegedly spent “starting, booting up, and

logging into [Connexions’] computer systems, numerous software applications, and phone

systems.” (Doc. 1, Complaint at ¶¶ 1; 22).

                                II.     STANDARD OF REVIEW

        Defendant moved to compel arbitration and to dismiss all claims against them. Under the

Federal Arbitration Act, 9 U.S.C. §§ 1–16 (“FAA”), a written agreement to arbitrate disputes

arising out of a contract involving interstate commerce “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. If a party who signed an arbitration contract fails or refuses to arbitrate, the aggrieved

party may petition the court for an order directing the parties to proceed in arbitration in accordance

with the terms of the agreement. 9 U.S.C. § 4. The Court must then “determine whether the parties

agreed to arbitrate the dispute at issue.” Ackison Surveying, LLC v. Focus Fiber Sols., LLC, No.

2:15-CV-2044, 2016 WL 4208145, at *1 (S.D. Ohio Aug. 10, 2016) (Marbley, J.) (citing Stout v.

J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000)). Any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration. Id.; Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983); see also Nestle Waters North America, Inc. v. Bollman,

505 F.3d 498, 503 (6th Cir. 2007) (“[W]e examine arbitration language in a contract in light of the

                                                   4
strong federal policy in favor of arbitration, resolving any doubts as to the parties’ intentions in

favor of arbitration.”).   However, “[w]hile ambiguities . . . should be resolved in favor of

arbitration, we do not override the clear intent of the parties, or reach a result inconsistent with the

plain text of the contract, simply because the policy favoring arbitration is implicated.” EEOC v.

Waffle House, Inc., 534 U.S. 279, 294 (2002) (internal citation omitted).

        In evaluating motions to compel arbitration, “courts treat the facts as they would in ruling

on a summary judgment motion, construing all facts and reasonable inferences that can be drawn

therefrom in light most favorable to the non-moving party.” Jones v. U-Haul Co. of Mass. & Ohio

Inc., 16 F. Supp. 3d 922, 930 (S.D. Ohio 2014) (Graham, J.). The Court has four tasks:

        [F]irst, it must determine whether the parties agreed to arbitrate; second, it must
        determine the scope of that agreement; third, if federal statutory claims are asserted,
        it must consider whether Congress intended those claims to be nonarbitrable; and
        fourth, if the court concludes that some, but not all, of the claims in the action are
        subject to arbitration, it must determine whether to stay the remainder of the
        proceedings pending arbitration.

Stout, 228 F.3d at 714.

        The requirements set forth in the FAA were “designed to override judicial reluctance to

enforce arbitration provisions, to relieve court congestion, and to provide parties with a speedier

and less costly alternative to litigation.” Id. “When an agreement to arbitrate encompasses claims

asserted in court, dismissal is appropriate under Fed. Rule Civ. P. 12(b)(1) for lack of subject

matter jurisdiction . . . .” Deck v. Miami Jacobs Bus. College Co., No. 3:12-cv-63, 2013 WL

394875, at *7 (S.D. Ohio Jan. 31, 2013) (Black, J).

                                       III.    DISCUSSION

        Defendant Connexions has moved to compel arbitration and to dismiss this case.

Defendant asserts that Plaintiff’s claims arise out of his employment with Connexions and

therefore fall squarely within the purview of the arbitration agreements Plaintiff signed during his
                                                   5
employment. Plaintiff has filed a response and does not oppose Defendant’s Motion to Compel.

However, Plaintiff disputes whether the arbitration agreements attached to Defendant’s Motion

are valid or enforceable.

       Where the parties have entered into a binding arbitration agreement, as in the instant case,

there is a presumption that any dispute between them is arbitrable. Moses H. Cone Mem’l Hosp.,

460 U.S. at 24–25. Therefore, an “order to arbitrate the particular grievance should not be denied

unless it may be said with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.” AT&T Techs., Inc. v. Commc’ns Workers of Am.,

475 U.S. 643, 650 (1986). “[A]ny doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

U.S. 614, 626 (1985).

       Plaintiff disputes whether the arbitration agreements are valid and enforceable, but

ultimately does not oppose Defendant’s Motion to Compel Individual Arbitration and Dismiss.

Therefore, based on the arguments set forth in Defendant’s Motion to Compel Individual

Arbitration and Dismiss and with no opposition from Plaintiff, the Court finds that all of Plaintiff’s

claims against Defendant must be resolved through arbitration.

       Having found that all of Plaintiff’s claims in this case must be submitted to arbitration, the

Court must determine whether Plaintiff’s Complaint should be dismissed or the case should be

stayed pending arbitration. The FAA directs the Court to stay an action pending arbitration.

Section 3 of the FAA expressly provides that, where a valid arbitration agreement requires a

dispute to be submitted to binding arbitration, the district court shall stay the action “until such

arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3. However,

the Court also has the ability to dismiss a case when all issues raised in the complaint are arbitrable.

                                                   6
See, e.g., Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709–10 (4th Cir.

2001) (concluding “dismissal is a proper remedy when all of the issues presented in a lawsuit are

arbitrable”) (citation omitted); Green v. Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000); Alford

v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (“The weight of authority

clearly supports dismissal of the case when all of the issues raised in the district court must be

submitted to arbitration.”); Gassner v. Jay Wolfe Toyota, No. 4:06-CV-1335 CAS, 2007 WL

1452240, at *4 (E.D. Mo. May 15, 2007) (“Where all issues in a case must be submitted to

arbitration, it serves no purpose to retain jurisdiction and stay an action.”). Based on the applicable

caselaw and Plaintiff’s lack of opposition to Defendant’s Motion, the Court concludes that

dismissal of Plaintiff’s Complaint is the appropriate remedy because all of Plaintiff’s claims are

arbitrable. The Court can discern no purpose for retaining jurisdiction and staying the action.

                                      IV.     CONCLUSION

       Based on the foregoing, Defendant’s Motion to Compel Individual Arbitration and to

Dismiss is GRANTED. Plaintiff’s Motion to Certify Class is DENIED AS MOOT.

       The Clerk shall remove Documents 15 and 17 from the Court’s pending motions list.

This matter shall be closed.

               IT IS SO ORDERED.

                                                       /s/ George C. Smith
                                                       GEORGE C. SMITH, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                  7
